DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Embodiment A including a stiffener partially covering the first and second semiconductor chips and extended upper side surfaces of the encapsulant aligned with side surfaces  of the stiffener as shown in in Figs. 1 and 2. 
Embodiment B including a stiffener entirely covering the first semiconductor chip and partially covering second semiconductor chip and an extended upper side surface of the encapsulant aligned with one side surface of the stiffener and another side surface of the encapsulant aligned with the other side surface  of the stiffener and the semiconductor chip as shown in Figs. 4, 5 and 7. 
Embodiment C including first and second stiffeners entirely covering a plurality of semiconductor chips and both stiffeners extended into both sides of another semiconductor chip leaving uncovered mid portion of the chip and side surfaces of the encapsulant aligned with the side surfaces  of the stiffener and the semiconductor chips as shown in Figs. 8-10. 
Embodiment D including a stiffener entirely extended along the upper surface the first semiconductor chip and partially extended along the upper surface of the second semiconductor chip and the encapsulant protruding a gap in both horizontal and vertical directions between the stiffener and the semiconductor chips as shown in Fig. 11. 
Embodiment E including a stiffener having a stair-like structure entirely covering both of the first and second semiconductor chips and the encapsulant aligned with both side surfaces  of the stiffener and the semiconductor chips as shown in Fig. 12. 
Embodiment F including a stiffener entirely extended along the upper surface the first semiconductor chip and partially extended along the upper surface of the second semiconductor chip and the encapsulant protruding a gap in a vertical direction between the stiffener and the semiconductor chip as shown in Fig. 13. 

The species are independent or distinct because of the mutually exclusive characteristic of incorporating various arrangements of the stiffener and the encapsulant relative to each other and the semiconductor chips as listed above. In addition, these species are not obvious variants of each other based on the current record.
 Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species belong to different fields of search which are not co-extensive and would require separate examination.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)272-3035.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AHMED N SEFER/Primary Examiner, Art Unit 2893